Citation Nr: 1025180	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
blood clots.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  The 
Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of a Regional Office 
(RO) which, in pertinent part, tacitly determined that new and 
material evidence had been received to reopen the Veteran's claim 
of entitlement to service connection for blood clots; denied that 
claim on the merits; and denied service connection for 
posttraumatic stress disorder (PTSD).  In May 2010, the Veteran 
was afforded a hearing before the undersigned Veterans Law Judge.  

The issue of service connection for a chronic acquired 
psychiatric disorder to include PTSD is REMANDED to the 
Baltimore, Maryland, Regional Office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

At the May 2010 videoconference hearing, the Veteran expressly 
withdrew his substantive appeal from the denial of his 
application to reopen his claim of entitlement to service 
connection for blood clots.  




CONCLUSION OF LAW

The issue of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for blood clots has been withdrawn and no allegation 
of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an attachment to his substantive appeal, the Veteran stated 
that he was appealing the left leg blood clots.  However, at the 
May 2010 videoconference hearing before the undersigned Veterans 
Law Judge, the Veteran expressly withdrew his appeal from the 
denial of his application to reopen his claim of entitlement to 
service connection for blood clots.  A Veteran or his accredited 
representative may withdraw the Veteran's substantive appeal in 
writing at any time prior to the Board's promulgation of a 
decision.  38 C.F.R. § 20.204 (2009).  The Board finds that the 
Veteran effectively withdrew his substantive appeal from the 
denial of his application to reopen his claim of entitlement to 
service connection for blood clots.  Therefore, the Board 
concludes that no allegation of fact or law remains.  In the 
absence of such assertions, the appeal should be dismissed.  38 
U.S.C.A. § 7105 (West 2002).  


ORDER

The issue of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for blood clots is dismissed.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic PTSD as he has been diagnosed with the claimed disorder 
secondary to his Vietnam War stressful experiences.  The Veteran 
advances that he experienced several stressful combat-related 
events while in the Republic of Vietnam which include having come 
under enemy rocket attack while in a fighting hole three days 
after arriving in the Republic of Vietnam; witnessing small arms 
fire and jumping out a window while at a Navy Seal Base in May 
1967; coming under enemy mortar fire at Camp Faulkner, Da Nang, 
Republic of Vietnam, on August 13, 1967; being in a convoy which 
was attacked and a serviceman was killed; witnessing the bombing 
of a bridge and the deaths of two marines walking on it; and 
having to keep Vietnamese civilians forcefully away from a 
garbage dump he was assigned to guard.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records indicate that he served 
with the 133rd Naval Mobile Construction Battalion for six months 
in the Republic of Vietnam.  It is also noted that  the personnel 
records show that the Veteran was authorized to wear the Vietnam 
Service Medal with Fleet Marine Force Combat Operations Insignia 
for service on board the U.S. Naval Mobile Construction Battalion 
One Hundred Thirty Three in direct participation with combat 
forces in the Vietnam area of operations during the year 1967.

The Veteran has not been afforded a VA examination for 
compensation purposes which address his acquired psychiatric 
disability.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 
405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

The Veteran has reported that he was treated at the Martinsburg 
VA by B. Hogue and in Hagerstown, MD, by T. Sweats around 1984.  
The RO should clarify with him the dates of treatment and then 
attempt to obtain those records.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide approximate dates of treatment by 
T. Sweats in Hagerstown, MD, and by B. 
Hogue in Martinsburg, WV.  See Veteran's 
statements of July 2006 and a VA Form 21-
4142 signed in October 2006.  Attempt to 
obtain the records and notify the Veteran 
pursuant to 38 C.F.R. § 3.159(e) if the 
records cannot be obtained.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the examiner 
should identify the specific stressor or 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified acquired 
psychiatric disorder had its onset during 
active service; is etiologically related to 
the Veteran's experiences in the Republic 
of Vietnam, to include combat exposure with 
the NMCB 1130 in 1967; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his left lower leg scar residuals 
and other service-connected disabilities. 

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



 Department of Veterans Affairs


